 Case: 1:20-cv-01380-SL Doc #: 21 Filed: 08/05/21 1 of 2. PageID #: 1080




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


SHARON MARIE IRBY,                              )         CASE NO. 1:20-cv-1380
                                                )
                                                )
                      PLAINTIFF,                )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION
KILOLO KIJAKAZI, Commissioner of                )
Social Security,                                )
                                                )
                     DEFENDANT.                 )

       Before the Court is the report and recommendation of Magistrate Judge Carmen E.

Henderson recommending that the Commissioner’s decision denying supplemental security

income and disability insurance benefits be reversed and that the matter be remanded for

further proceedings pursuant to 42 U.S.C. § 405(g) because the Commissioner’s decision

was not supported by substantial evidence. (Doc. No. 19.) Under the relevant statute:

               [. . .] Within fourteen days after being served with a copy,
               any party may serve and file written objections to such
               proposed findings and recommendations as provided by rules
               of court. A judge of the court shall make a de novo
               determination of those portions of the report or specified
               proposed findings or recommendations to which objection is
               made.

28 U.S.C. ' 636(b)(1)(C). On August 2, 2021, defendant filed a response indicating that

there would be no objection to the recommendation of the magistrate judge that the final

decision be reversed and that the matter be remanded. (Doc. No. 20.)

       No objections having been filed, the Court has reviewed the magistrate judge’s

report and recommendation accepts and adopts the same. Accordingly, the Court reverses
 Case: 1:20-cv-01380-SL Doc #: 21 Filed: 08/05/21 2 of 2. PageID #: 1081




the decision of the Commissioner of Social Security and remands this matter for further

proceedings.

       IT IS SO ORDERED.



Dated: August 5, 2021
                                           HONORABLE SARA LIOI
                                           UNITED STATES DISTRICT JUDGE




                                          2
